 Case 2:17-cv-01441-JMV-MF Document 9 Filed 10/15/18 Page 1 of 1 PageID: 39



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




  Lei Zhao
                                                     Civil No. 17-1441 (JMV)
          Plaintiff,

          v.
                                                     NOTICE OF CALL FOR DISMISSAL
                                                     PURSUANT TO F.R.Civ.P.4(m)
  Rice Shop Restaurant, et la.

           Defendants.




          PLEASE TAKE NOTICE, that the above captioned action will be dismissed on
November 6, 2018 for failure to effect service of the summons and complaint within 90 days of
the filing of the complaint unless you establish that service was effected within said 90 days, by
filing proof of service with the Clerk of the Court before the return date of this notice. If proof
of service is not filed before the return date, counsel is required to provide sufficient reason
through writing for good cause why this action should not be dismissed.



                                                         WILLIAM T. WALSH




                                                       by:   RoseMarie Olivieri
  Date: October 15, 2018                                     RoseMarie Olivieri
                                                             Courtroom Deputy
